 


110 HRES 1259 EH: Congratulating the Hamilton College Continentals on winning the NCAA Division III women’s lacrosse championship.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1259 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Congratulating the Hamilton College Continentals on winning the NCAA Division III women’s lacrosse championship. 
 
 
Whereas on May 18, 2008, the Hamilton College Continentals women's lacrosse team captured the NCAA Division III championship and completed the best season in the team's 29-year history;  
Whereas the Continentals are the first team in the College's history to reach the national semifinals in any NCAA championship;  
Whereas the Continentals completed the 2008 season with a remarkable 21–1 record and won 19 straight games, which is the longest winning streak in Division III women's lacrosse;  
Whereas the Continentals are led by team captains Tara Eckberg of Castle Rock, CO; Jen McGowan of Jericho, VT; Nicole Tetreault of Guilderland, NY; and are comprised of the following outstanding players: Kate Fowler of Branford, CT; Allie Shpall of Greenwood Village, CO; Laura Stern of Shaker Heights, OH; Becca Green of Wynnewood, PA; Matilda Andersson of Annapolis, MD; Kayla Bettenhauser of West Babylon, NY; Katie White of Stonington, CT; Kate Marek of Alexandria, VA; Audrey Nebergall of Tiverton, RI; Kriti Dave of Newton, MA; Liz Rave of Huntington, NY; Hilary Saverin of New Canaan, CT; Kaillie Briscoe of Orangeville, Ontario; Anne Graveley of Queensbury, NY; Katie Gambir of Darien, CT; Sarah Bray of Rockville, MD; Catie Gibbons of Clarks Summit, PA; and Liz Benjamin of Garrison, NY;  
Whereas head coach Patty Kloidt, assisted by Amanda Nobis and Mackay Rippey, merit recognition and praise for guiding the Continentals to their championship win, and were named the Liberty League Coaching Staff of the Year in 2008, and Patty Kloidt was named 2008 NCAA Division III Coach of the Year by the Intercollegiate Women's Lacrosse Coaches Association;  
Whereas four Continentals won All-America awards this year, six players were selected to the all-region team, and nine players were selected to the all-league team; and  
Whereas the Continentals are shining examples of the products of hard work and commitment, and have inspired and brought pride to their community as well as their loved ones and the students and alumni of Hamilton College: Now, therefore, be it  
 
That the House of Representatives congratulates the Hamilton College Continentals on winning the NCAA Division III women’s lacrosse championship and commends them on their contributions to Hamilton College, women’s athletics, and the sport of lacrosse.  
 
Lorraine C. Miller,Clerk.
